In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00049-CV



     PANAMERICAN OPERATING, INC., Appellant

                           V.

     GEORGE LAND & CATTLE CO., LLC, Appellee



         On Appeal from the County Court at Law
                 Harrison County, Texas
             Trial Court No. 2013-9543-CCL




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                           MEMORANDUM OPINION
            Harrison County surface owner George Land & Cattle Co., LLC (George), sought an

injunction to stop Panamerican Operating, Inc. (Panamerican), from pumping groundwater from

under George’s land until the water being pumped could be metered. 1 Although the trial court

left in the order a finding that George would be irreparably harmed unless Panamerican was

enjoined from pumping unmetered groundwater, the court struck from the document styled

“Temporary Injunction” any language prohibiting Panamerican from conducting any pumping

operations, gave George three days to install a meter, and directed George not to interfere with

Panamerican’s pumping operation. 2 Panamerican appeals. We dismiss the appeal for want of

jurisdiction, because the trial court’s order is not an injunction against Panamerican.

            An injunction is legal process “requiring the person to whom it is directed to do or refrain

from doing a particular thing.” Lucas v. Lucas, 365 S.W.2d 372, 378 (Tex. App.—Beaumont,




1
 The underlying litigation involves George’s claim of damage from Panamerican’s use of groundwater in its drilling
activities.
2
    The trial court’s order states in pertinent part,

                     Based on the pleadings, records, documents filed by counsel, and the arguments of
            counsel at the hearing, IT CLEARLY APPEARS:

            1.   That unless Panamerican . . . is enjoined2 from pumping groundwater until a meter can be
                 installed that Plaintiff will be irreparably harmed.

                     IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Panamerican
            Operating, Inc., Defendants herein, and all of Defendant’s officers, agents, servants, employees,
            agents, servants, successors and assigns, and attorneys are ORDERED to immediately cease all
            pumping operations until Plaintiff has installed a meter on Defendant’s water well. Plaintiff has 3
            days from the date of this order to complete the installation[] and shall not interrupt any of the
            Defendant’s pumping operations.

                                                            2
1962, no writ) (op. on reh’g); see Swanson v. Community State Bank, 12 S.W.3d 163, 165 (Tex.

App.—Houston [1st Dist.] 2000, no pet.).

       At the injunction hearing, statements from the parties suggested Panamerican had not

started pumping or drilling activities, but was “about to come on line” or was very close to

beginning operations.        Both sides seemed to contemplate minimal interference with

Panamerican’s operations, and there was no threat that Panamerican would attempt to prevent

installation of the meter.

       The trial court’s order is not an injunction against Panamerican. It neither commands nor

restrains action on Panamerican’s part. The order simply gives George the right to place a water

meter on the land and specifically enjoins George from interfering with Panamerican’s pumping

operations. In support of its motion to dismiss, George cites Swanson v. Community State Bank.

In that case, the Bank sued to foreclose its security interest in stock Swanson and his partners had

pledged to secure a loan. The trial court authorized the stocks to be sold and the proceeds

applied to Swanson’s debt. Swanson, 12 S.W.3d at 164–65. The reviewing court found this trial

court order was not an injunction, because “the substance of the order is permissive in character,

not mandatory.” Id. at 166. We find Swanson instructive.

       The instant order gives George permission to do something. In Swanson, the Bank

nominally sought injunctive relief, but really asked for, and got, permission for the Bank to do

something. Neither Swanson nor Panamerican was compelled to perform, or prohibited from

performing, any act.




                                                 3
       This Court has jurisdiction over interlocutory orders granting or refusing a temporary

injunction. See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a)(4) (West Supp. 2014). Other

than specific statutory exceptions such as provided in Section 51.014, this Court may address

only appeals of final orders. See Lehman v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001);

Good v. Baker, 339 S.W.3d 260, 265 (Tex. App.—Texarkana 2011, pet. denied). As the trial

court order in this case is not a temporary injunction, this Court lacks jurisdiction over

Panamerican’s appeal.

       Accordingly, we dismiss the appeal.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:         August 22, 2014
Date Decided:           August 25, 2014




                                                4